DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 01/19/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ostrow et al (US 2019/0091213 A1).
Ostrow disclosed [abstract] ophthalmic compositions including a low concentration of ophthalmic agents (atropine disclosed at [claim 22]; atropine sulfate monohydrate disclosed at Tables 14A, 23A) and water [claim 21; aqueous solutions (60 % or less H2O and 0 %, or essentially free of, D2O) disclosed at [0027 and 0058]. Storage stability was taught for up to about 5 years [0010 and 0011]. Ostrow taught less than 0.1 % of major degradation (e.g., tropic acid, at [0016]) after extended periods (at least 2 months, at 
Ostrow’s formulations comprised [0126] a combination of buffering agents, including [0129] sodium dihydrogen phosphate (e.g., monobasic sodium phosphate) and disodium hydrogen phosphate (e.g., dibasic sodium phosphate), and pharmaceutically acceptable salts (e.g., reads on anhydrous buffers) [0138]. EDTA was taught as a stabilizer [0170, claim 31]. NaCl was taught at Table 1. Additionally, hydroxypropyl methylcellulose (e.g., hypromellose 2910) was taught [0283]. A pH of 3.8 to 7.5 was taught [claim 21], adjustable with hydrochloric acid and/or sodium hydroxide [0180].
Ostrow’s formulations further comprised ingredients at a concentration of [0284] from about 0.1 mM and about 100 mM. The amount of the atropine was from about 0.001-weight percentage to about 0.05-weight percentage [claims 21-22]. Preservatives were taught, though not required, and when included, were present at 0.0001 % to 1 % [0145].
The instant claims 1 and 9 recite a formulation comprising water, atropine sulfate monohydrate, anhydrous monobasic sodium phosphate, anhydrous dibasic sodium phosphate, EDTA, sodium chloride, Hypromellose 2910, hydrochloric acid and a pH between 5.0 and 6.0. The instant claims 1 and 9 further recite that the formulation has less than 0.35 % tropic acid from degradation of the atropine, upon storage over at least two months at 25 ºC and 60 % relative humidity.
Ostrow taught formulations comprising water [claim 21; aqueous solutions (60 % or less H2O and 0 %, or essentially free of, D2O) disclosed at [0027 and 0058]; atropine sulfate monohydrate disclosed at [Tables 14A, 23A]; a combination of buffering agents, including [0126, 0129] sodium dihydrogen phosphate (e.g., monobasic 
Claims 1 and 9 are rendered prima facie obvious over the teachings of Ostrow, because it is prima facie obvious to combine prior art elements according to known methods, to yield predictable results. In the instant case, all the claimed elements (e.g., water, atropine sulfate monohydrate, anhydrous monobasic sodium phosphate, anhydrous dibasic sodium phosphate, EDTA, sodium chloride, Hypromellose 2910, hydrochloric acid and a pH between 5.0 and 6.0) were known in the prior art (e.g., Ostrow).
One skilled in the art could have combined the elements as claimed, by known methods (Ostrow’s teachings), with no change in their respective functions (e.g., water is an ophthalmically acceptable carrier [0281]; atropine sulfate monohydrate is an ophthalmic agent for treatment of an ophthalmic disorder or condition [abstract; 0076]; buffers (monobasic and dibasic sodium phosphate) contribute to aqueous solution stability [0125-0136]; EDTA is a stabilizer, to inhibit the degradation of the ophthalmic agent [0170]; sodium chloride is an osmolarity and tonicity adjusting agent [0018, 0021]; hydroxypropyl methylcellulose (Hypromellose 2910) is an opthalmically acceptable viscosity agent [0283, 0290]; hydrochloric acid is a pH adjusting agent [0443]; the pH 
Further regarding the instant claims 1 and 9, the claims recite 0.1 or 0.2 or 0.5 mg/mL atropine sulfate monohydrate; 0.295 mg/mL monobasic sodium phosphate; 5.75 mg/mL dibasic sodium phosphate; 0.1 mg/mL EDTA; 5 mg/mL each of sodium chloride and hypromellose 2910 and a pH of 5-6. The claims further recite equal or less than 0.35 % tropic acid after storage of at least two months at 25 ºC and 60 % relative humidity.
Claims 2 and 10 recite atropine sulfate monohydrate present at 0.1 mg/mL.
Claims 3 and 11 recite atropine sulfate monohydrate present at 0.2 mg/mL.
Claims 4 and 12 recite atropine sulfate monohydrate present at 0.5 mg/mL.
Claims 5 and 13 recite pH between 5.3 and 6.2.
Claims 6 and 14 recite pH between 5.2 and 5.8.
Ostrow taught ingredients at a concentration of [0284] from about 0.1 mM and about 100 mM. The amount of the atropine was from about 0.001-weight percentage to about 0.05-weight percentage [claims 21-22]. Ostrow’s formulations were storage stable for up to about 5 years [0010 and 0011], comprising less than 0.1 % of major degradation (e.g., tropic acid, at [0016]) after extended periods (at least 2 months, at [0101]) of time, under storage conditions of 25 ºC and 60 % relative humidity [0012-13, 16, 0102-0103].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Ostrow reads on claims 1-16.
 Absent a clear indication in the specification or claims of what the basic and novel characteristics of the claimed composition actually are, the term “consisting essentially of” is construed as being equivalent in meaning to the term “comprising”. PPG v. Guardian, 156 F.3d 1351, 1354 (Fed. Cir. 1998). The specification does not appear to provide a clear indication as to what the basic and novel characteristics actually are for the claimed invention, and as such, the transitional phrase “consisting essentially of” is construed as equivalent in meaning to the term "comprising.”
Assuming, arguendo, that the basic and novel characteristics are stable aqueous ophthalmic compositions, formulated with a low dose of atropine, without preservatives, and at a pH of 5.0-6.0 (instant Specification at [0036]), it does not appear that Ostrow disclosed formulations that are excluded from the claimed invention, especially where Ostrow taught storage stable, preservative free, low dose atropine compositions formulated at a pH between the instantly claimed range. As such, Ostrow reads on claim 9. The burden is on the Applicant to show an unobvious difference between Ostrow and the claimed invention. 
Claims 17-20 are rendered prima facie obvious because Ostrow taught [0022, 0150, 0159, 0321 and 0345-0348] packaging materials, as well as containers for single and multiple doses. 
Response to Arguments
Applicant's arguments, filed 01/19/2022, have been fully considered but they are not persuasive.

The Examiner responds that Ostrow teaches that, in some embodiments [0016], formulations comprised less than 0.1 % major degradant at storage conditions of [0013] 25 º C and 60 % relative humidity, for extended periods of time (from about 1 week to about 5 years) [0011]. 
In some embodiments, formulations were sterilized [0192, 0213]. Ostrow defined sterilization as a process to destroy or remove microorganisms present in a product, by any suitable method, where sterility is an important component of assurance quality control, quality assurance and validation [0214-0226].
In some embodiments, Ostrow’s formulations comprised a buffer [0126]. In some embodiments, the buffer included sodium dihydrogen phosphate, disodium hydrogen phosphate, combinations [0129] and pharmaceutically acceptable salts thereof [0138].
Additionally, hydroxypropyl methylcellulose (e.g., hypromellose 2910) [0283] and a pH of 3.8 to 7.5 [claim 21] were taught.
In the instant case, Ostrow was relied upon as a broad disclosure for all that it contains, and is presumed to be operable/enabling. The burden is on the Applicant to 
Finally, the Examiner disagrees that Obviousness was not established. All the claimed elements (e.g., water, atropine sulfate monohydrate, anhydrous monobasic sodium phosphate, anhydrous dibasic sodium phosphate, EDTA, sodium chloride, Hypromellose 2910, hydrochloric acid and a pH between 5.0 and 6.0) were known in the prior art (e.g., Ostrow), and one skilled in the art could have combined the elements as claimed, by known methods, with no change in their respective functions. To the ordinarily skilled artisan, the combination of Ostrow’s elements yields an ophthalmic composition. See MPEP 2143.A.

Applicant argued that Ostrow disclosed [0126] a laundry list of buffers without context.
The Examiner responds that Ostrow’s disclosure of a multitude of combinations (buffers) does not render any particular formulation (sodium dihydrogen phosphate and disodium hydrogen phosphate) as less obvious.

Applicant requested clarification as to why Ostrow’s Table 1 was cited for the reference to NaCl, but not to any particular formulation.
The Examiner responds that Ostrow’s teachings are not limited to Table 1. Ostrow was relied upon as a broad disclosure for all that it contains, as previously discussed.

2O, rather than H2O, increased stability. Applicant argued that Ostrow’s Tables 1-8 fail to provide specific indication that low concentrations, as presently claimed, would have a stabilizing effect.
The Examiner responds that Ostrow is not limited to D2O, especially where alternative embodiments (H2O) also constitute prior art. Ostrow specifically taught aqueous formulations, defined as comprising 60 % or less H2O and 0 %, or essentially free of, D2O [0027 and 0058; claim 21]. Moreover, Ostrow is not limited to the disclosed Tables, data or Figures cited by the Applicant, and was relied upon as a broad disclosure, rather than Examples.

Regarding the claim 9 limitation “consisting essentially of”, the Applicant noted that the Specification establishes the basic and novel characteristics. The Examiner maintains that Ostrow’s formulations are not excluded from the claimed invention, especially where Ostrow taught storage stable, preservative free, low dose atropine compositions formulated at a pH between the instantly claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612